DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1, 3, 6-7, 9, 12-13, 15 and 18 is/are allowed.
Regarding claim 1, the prior art of record (Mistry, US-20200195425-A1 (hereinafter “Mistry ‘425”) in view of Shiramshetti et al., US-10922132-B1 (hereinafter “Shiramshetti ‘132”) and Smith et al., US-20150095638-A1 (hereinafter “Smith ‘638”) and Corella et al., US-20140006806-A1 (hereinafter “Corella ‘806”)) does not disclose “if the data encryption key is not found in the system memory, checking the credential vault; if the data encryption key is not found in the credential vault,
retrieving the master key from the credential vault, the master key having been wrapped by a trusted platform module (TMP);
requesting that the TMP unwrap the master key;
retrieving the data encryption key from the backup storage, the retrieved data encryption key being encrypted using the master key; and
decrypting the retrieved data encryption key using the master key to return the plain text form of the data encryption key” in the recited context.  
Rather, Mistry ‘425 teaches that a key management service (KMS; the credential vault) generates a key encryption key (KEK; the master key) which is encrypted with a customer master key (CMK) and a data key (DK; the data encryption key) that encrypts data. Moreover, an encryption process put both an encrypted DK (encrypted data encryption key) and the encrypted data 155 (encrypted unit of data) in an envelope and returns the envelope to a database for storage. However, Mistry ‘425 fails to teach the procedure for the system to follow in case the data encryption key is not found in the system memory and the credential vault, also not mentioning how to unwrap the master key retrieved from the credential vault with the TMP. To this, Shiramshetti ‘132 adds that a KMS 110 (the credential vault) can decrypt an encrypted data encryption key using an identified KEK (the master key) and send the unencrypted data encryption key to an import/export service. It indicates that the unencrypted data encryption key is to be added to the import/export service (the credential vault), however this reference is also silent as to the same procedure of providing the plain text of the data encryption key. Smith ‘638 discloses that a host system processor (also known as an in-band processor) is coupled to system memory and the chipset including the manageability engine using an out-of-band microcontroller, where the manageability engine in the chipset comprises encryption keys and KEK (key encryption key), functioning as the credential vault. But the citations of Smith ‘638 do not include the retrieval of unencrypted encryption keys. Lastly, Corella ‘806 discloses that a device encrypts content-encryption keys with the encryption algorithm specified in the AES operated in CBC mode using a key-encryption key and stores the resulting encrypted content-encryption keys in a storage subsystem (the credential vault). There are also no citations over how the plain text form of the data encryption key would be retrieved by using the master key.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 7 and 13, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 3, 6, 9, 12, 15 and 18 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499